Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “performing an entangling gate operation on a first trapped ion and a second trapped ion of a plurality of trapped ions, which are aligned in a first direction, by generating a laser pulse sequence that comprises a plurality of laser pulse segments each having ramps formed using a spline at a start and an end thereof, and applying the generated laser pulse sequence to the first and second trapped ions” as required by claim 1; “computer program instructions, which when executed by a processor, cause the processor to: perform an entangling gate operation on a first trapped ion and a second trapped ion of a plurality of trapped ions, which are aligned in a first direction, by: generating a pulse sequence that comprises a plurality of laser pulse segments each having ramps formed using a spline at a start and an end thereof, and applying the generated laser pulse sequence to the first and second trapped ions, wherein each of the plurality of laser pulse segments has a pulse shape with ramps formed using a spline at a start and an end of each of the plurality of laser pulse segments” as required by claim 10; and “one or more lasers configured to emit a laser beam that is split into a pair of non- copropagating laser beams having a first frequency and a second frequency that is provided to a first trapped ion and a second trapped ion of the plurality of trapped ions, wherein the pair of non-copropagating laser beams are configured to cause Rabi flopping of the first trapped ion and the second trapped ion between each of the two hyperfine states and the excited state; and a controller configured to cause an entangling gate operation to be performed on the first trapped ion and the second trapped ion by generating a laser pulse sequence comprising a plurality of laser pulse segments, and applying the generated laser pulse sequence to the first and second trapped ions” as required by claim 19. Claims 2 thru 9 are allowed based upon their dependency to claim 1, claims 11 thru 18 are allowed based upon their dependency to claim 10, and claims 20 thru 23 are allowed based upon their dependency to claim 19.

Claims 1-23 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844